Citation Nr: 1810124	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-47 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to a disability rating in excess of 30 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case was previously before the Board in April 2014, January 2017, and September 2017, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  In that hearing, the Veteran waived RO review of new evidence.

The Board notes that in a June 2010 rating decision, the RO increased the rating of the Veteran's service-connected DDD of the cervical spine from 20 percent to 30 percent, effective February 23, 2010, the date of the increased rating claim.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).

The issue of entitlement to a separate rating for a myofascial trigger point in the left upper extremity as due to a service-connected left shoulder disorder has been raised by the record in a November 2017 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

Throughout the appellate period, the Veteran's DDD of the cervical spine has been characterized by forward flexion of the cervical spine 15 degrees or less; at no point during the claim has it been characterized by unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine, and, while the Veteran has been diagnosed with intervertebral disc syndrome (IVDS), he has not had any incapacitating episodes.

2.  The competent evidence of record reflects that any objective neurologic abnormalities shown are not associated with the Veteran's cervical spine disorder.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for DDD of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).   

The Board also notes that, with regard to the claim decided herein, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do no give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2017).   Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's DDD of the cervical spine is presently rated as 30 percent disabling according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a, DCs 5235-5242 (2017).

Under DC 5242, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under DC 5243, IVDS may be rated under either the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

For purposes of evaluating under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Preliminarily, the Board notes that as the Veteran has been assigned a 30 percent evaluation, there is no schedular basis for a higher evaluation on account of limitation of cervical spine motion.  The inquiry for the Board thus becomes whether there exists: 1) unfavorable ankylosis, 2) incapacitating episodes having a total duration of at least 6 weeks during the past 12 months due to IVDS, or 3) any associated objective neurologic abnormalities for which a separate evaluation might be warranted.

Relevant and contemporaneous medical records reviewed by the Board include, but are not limited to, VA examination reports from June 2010, May 2014, March 2017, and November 2017.   While the Veteran was noted to have partial ankylosis of the cervical spine in June 2010, at no time has there been a finding of unfavorable ankylosis.  Similarly, at no time has there been a finding of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months due to IVDS.  There is accordingly no basis whatsoever for an underlying cervical spine rating in excess of 30 percent.

The sole question that remains, therefore, is whether there is a basis for any separate evaluations for associated objective neurologic abnormalities, and in this regard the Board has considered the Veteran's reported neurologic involvement of the left lower extremity.  The etiology of this involvement was addressed in the report of the November 2017 VA examination.  The VA examiner noted that the Veteran experienced mild intermittent pain in his left upper extremity, mild paresthesias and/or dysesthesias, and mild numbness.  However, a November 2017 electromyogram/nerve conduction velocity (EMG/NCV) showed no electrodiagnostic evidence of radiculopathy.  The examiner attributed the Veteran's left hand numbness to left myofascial trigger points in his left shoulder region.  As indicated above, this evidence reasonably raises a claim for service connection for a neurological disorder of the left upper extremity as secondary to the Veteran's service-connected left shoulder disorder, and such claim has been referred to the RO for appropriate action.  That having been noted, the evidence of record does not link any neurological disorder of the left upper extremity to the cervical spine disorder presently being addressed on appeal.  Therefore, a separate evaluation is not warranted for such disorder as an associated objective neurologic abnormality under the formula for evaluating spine disorders.  

The Board has considered the Veteran's lay contentions in this regard.  He is certainly competent to describe radiating pain in his left upper extremity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, without medical training or credentials, he is not competent to ascertain whether such pain results from his cervical spine disorder, as opposed to a different etiology.  By contrast, the VA examiner's opinion linking the neurologic involvement to the left shoulder was based upon neurological testing conducted by a trained and credentialed medical professional.  The Board thus accords it far greater value in reaching its determination.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In summary, there exists no basis for an evaluation in excess of 30 percent for DDD of the cervical spine, or for any separate evaluations, and the claim must be denied.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.
ORDER

Entitlement to a disability rating in excess of 30 percent for DDD of the cervical spine is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


